DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s Amendment filed on 05/24/2021. Claims 1 and 3-12 are pending in the office action.
Claims 1 and 10 have been amended.
Claim 2 has been canceled. 
Response to Arguments
Applicant’s arguments, see the interview summary, filed 05/24/2021, with respect to Statement of Substance of interview states that an NEC Corporation Patent Publication (U.S. 2018/0157779) was owned by the same person or subject to obligation of assignment to the same person, which have been fully considered and are persuasive.  The potential of claim rejection under 35 U.S. C 103(a) with respect to U.S Pub. 2018/0157779 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Statement of Substance of interview states that an NEC Corporation Patent Publication (U.S. 2018/0157779) was owned by the same person or subject to obligation of assignment to the same person, which have been fully considered and are persuasive.  The potential .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851